        Case 3:21-cr-00038-MCR Document 28 Filed 07/21/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                   CASE NO. 3:21cr38/MCR

KERRICK VAN TEAMER, JR.
                                        /


                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the Chief United States

Magistrate Judge, to which there have been no timely objections, the plea of guilty

of the Defendant, KERRICK VAN TEAMER, JR., to Count One of the

Indictment is hereby ACCEPTED. All parties shall appear before this Court for

sentencing as directed.

      DONE AND ORDERED this 21st day of July 2021.



                                        s/   M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE
